EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken on February 10, 2021, with confirmation of proposed amendment on February 18, 2021.

The application has been amended as follows: 

The following claims have been rewritten as follows:

1.	A method for patient-specific adjusting of ultrasound output power comprising:
based on an imaging result of applying a medical imaging device to a head of medical treatment recipient, estimating a thickness of a temporal bone in said head, wherein the estimating is based, at least in part on a first user indication of one of a first plurality of categories formed by stratifying the thickness of the temporal bone;
receiving a treatment depth based on a second user indication of one of a second plurality of categories formed by stratifying the treatment depth;

adjusting, based on the calculated ultrasound attenuation, a pressure setting of an ultrasound-emitting device, wherein the pressure setting is adjusted to one of a plurality of predefined pressure settings [[based on the first user indication and the second user indication]] which are based on the first plurality of categories and the second plurality of categories.

5.	An apparatus for patient-specific adjusting of ultrasound output pressure, said apparatus comprising:
a user interface configured for receiving a first user indication of a treatment depth, wherein the first user indication is one of a first plurality of categories formed by stratifying the treatment depth and for receiving a second user indication of an estimate of thickness of a temporal bone in a head of a medical treatment recipient, wherein the second user indication is one of a second plurality of categories formed by stratifying the thickness of the temporal bone;
a controller configured for calculating, based on the indicated treatment depth and [[an]] the estimate of thickness of [[a]] the temporal bone in [[a]] the head of [[a]] the medical treatment recipient, an ultrasound attenuation and for adjusting a pressure setting based on the calculated ultrasound attenuation, [[first user indication and the second user indication]] wherein the pressure setting is adjusted to one of a plurality of predefined pressure settings which are based on the first plurality of categories and the second plurality of categories; and
an ultrasound-emitting device for applying ultrasound at the adjusted pressure setting.

7.	The apparatus of claim 5, further comprising a display, wherein is interactive by virtue of designating, on said display, a location of a treatment target.

9.	The apparatus of claim 5, wherein the calculated ultrasound attenuation is a value, in decibels, that is in a range from 0.9 x (2.70×0.1 + 16.60×T + 0.87x (D-T-0.1) + 3.02) to 1.1 × (2.70×0.1 + 16.60×T + 0.87× (D-T-0.1) + 3.02), where T is said estimate of thickness in centimeters and D is said treatment depth in centimeters.

13.	The apparatus of claim 5, wherein said applying ultrasound [[to said head of said medical treatment recipient being]] is performed with a central frequency in a range from 0.8 to 1.2 megahertz.

16.	The apparatus of claim 5, comprising an ultrasound imaging device configured for acquiring [[said]] an ultrasound image.

20.	A non-transitory computer readable medium embodying a program for patient-specific adjusting of ultrasound output pressure, said program having instructions executable by a processor for performing a plurality of acts, among said plurality there being the acts of:
receiving a first user indication of a treatment depth, wherein the first user indication is one of a first plurality of categories formed by stratifying the treatment depth;
receiving a second user indication of an estimate of thickness of a temporal bone in a head of a medical treatment recipient, wherein the estimate is one of a second plurality of categories formed by stratifying the thickness of the temporal bone;
calculating an ultrasound attenuation based at least in part on the treatment depth and the estimate of thickness;
adjusting, based on the calculated ultrasound attenuation, a pressure setting of an ultrasound-emitting device, wherein the pressure setting is adjusted to one of a plurality of predefined pressure settings which are based on the first plurality of categories and the second plurality of categories; and
[[applying]] controlling the ultrasound-emitting device to apply ultrasound at the adjusted pressure setting.

21.	The non-transitory computer readable medium of claim 20, wherein among said plurality of acts, there further being the act of [[emitting]] controlling the ultrasound-emitting device to emit, at the adjusted pressure setting, the ultrasound at a frequency in the range from 0.8 to 1.2 megahertz.

23.	The apparatus of claim 5, wherein said applying ultrasound [[to said head of said medical treatment recipient being]] is performed with a central frequency in a range from 0.9 to 1.1 megahertz.

24.	The apparatus of claim 5, wherein a number of the plurality of predefined pressure settings is equal to [[three]] nine.


	Claim 25 has been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1 and 20, the prior art does not teach or suggest adjusting, based on the calculated ultrasound attenuation, a pressure setting of an ultrasound-emitting device, wherein the pressure setting is adjusted to one of a plurality of predefined pressure settings which are based on the first plurality of categories formed by stratifying the thickness of the temporal bone and the second plurality of categories formed by stratifying the treatment depth, in combination with the other claimed steps/acts.
With regards to claim 5, the prior art does not teach or suggest adjusting a pressure setting based on the calculated ultrasound attenuation, wherein the pressure setting is adjusted to one of a plurality of predefined pressure settings which are based on the first plurality of categories formed by stratifying the thickness of the temporal bone and the second plurality of categories formed by stratifying the treatment depth, in combination with the other claimed elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793